Case 1:19-cv-24300-MGC Document 52-1 Entered on FLSD Docket 02/12/2020 Page 1 of 7




                                 Exhibit A
Case
Case1:19-cv-24300-MGC
     1:16-cv-23901-JEM Document 52-1
                                474 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket02/11/2020
                                                           02/12/2020 Page
                                                                      Page12of
                                                                             of67
Case
Case1:19-cv-24300-MGC
     1:16-cv-23901-JEM Document 52-1
                                474 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket02/11/2020
                                                           02/12/2020 Page
                                                                      Page23of
                                                                             of67
Case
Case1:19-cv-24300-MGC
     1:16-cv-23901-JEM Document 52-1
                                474 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket02/11/2020
                                                           02/12/2020 Page
                                                                      Page34of
                                                                             of67
Case
Case1:19-cv-24300-MGC
     1:16-cv-23901-JEM Document 52-1
                                474 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket02/11/2020
                                                           02/12/2020 Page
                                                                      Page45of
                                                                             of67
Case
Case1:19-cv-24300-MGC
     1:16-cv-23901-JEM Document 52-1
                                474 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket02/11/2020
                                                           02/12/2020 Page
                                                                      Page56of
                                                                             of67
Case
Case1:19-cv-24300-MGC
     1:16-cv-23901-JEM Document 52-1
                                474 Entered
                                     Enteredon
                                             onFLSD
                                                FLSDDocket
                                                    Docket02/11/2020
                                                           02/12/2020 Page
                                                                      Page67of
                                                                             of67
